Citation Nr: 1701862	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  10-45 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to total disability based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to December 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In an April 2013 Board decision, the Board found the issue of entitlement to TDIU was raised in the Veteran's November 2010 VA Form 9 and remanded for further development.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The claim is presently back before the Board for adjudication.


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to obtain and secure substantial gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The duty to notify has been met.   See September 2013 VCAA correspondence.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.
VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded an adequate examination.  The examiner considered the relevant history of the Veteran's PTSD and provided a detailed analysis to support the conclusion reached regarding employability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In compliance with the remand directives, the issue of TDIU was developed.  The Veteran was properly notified of how to substantiate a claim for entitlement to TDIU and a VA Form 21-8940 was sent to him for completion.  A medical opinion regarding employability was also obtained in December 2015.  There has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Merits

Total ratings, referred to as TDIU, may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2016).  In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation and Pension Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b) (2016). 

Neither the effect of nonservice-connected disabilities nor of the veteran's age may be considering in determining whether TDIU is warranted.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16(a) (2016).

The Veteran is presently service-connected for posttraumatic stress disorder (PTSD) with a 50 percent disability rating assigned, chondromalacia patella in the right knee with a 10 percent disability rating assigned, instability of the right knee associated with chondromalacia patella in the right knee with a 10 percent disability rating assigned and residuals of a fracture in the left fifth metatarsal with a noncompensable rating assigned.  The Veteran's combined disability rating was 10 percent from May 10, 2001 and 60 percent from December 11, 2009.  Therefore, the Veteran does not meet the schedular requirements for assignment of a TDIU under 38 C.F.R. § 4.16(a) at any time during the appeal period.

Turning to whether referral for extraschedular consideration under 38 C.F.R. § 4.16(b) is warranted, at the outset, the Board notes the Veteran was sent notice of the evidence necessary to substantiate a claim for TDIU along with the VA Form 21-8940 in September 2013.  No response was received.  However, the record does include reports of irritability and anger issues caused by his PTSD which has impacted his employment.  Also of record are the Veteran's statement in his VA Form 9 regarding the impact of his PTSD on employment, statements from the Veteran's supervisor and a medical opinion from a VA examiner regarding the impact of the Veteran's service-connected disabilities on his ability to work.

On the November 2012 VA Form 9, the Veteran reported he had problems at work as a result of his "severe irritability and lack of patience."  He attributed these problems to his service-connected PTSD.  The Veteran also reported his supervisors had to coach him through situations due to his irritability.  He also indicated he does not have direct contact with civilians at work.

In corroboration of the Veteran's statements, the record includes October 2012 and November 2012 statements by C.W., the Veteran's supervisor, which indicated the Veteran had been advised on his "drill instructor mentality, due to his PTSD and combat experience."  His supervisor reported he had improved but it has been an issue at work.  In fact, the record includes a prior December 2010 email sent by the Veteran to his colleagues which displayed the conduct described by C.W. in the work place.  C.W. further reported the Veteran had been assigned as a field supervisor which placed him in a vehicle for 8 hours of the day. The Veteran found the assignment "therapeutic because he preferred to be secluded."  

In contrast to the Veteran's contentions, the December 2015 VA examiner reported the Veteran's PTSD has not impaired him physically or in sedentary activities of employment.  In fact, the Veteran denied any difficulties with his employment currently.  He reported working as a manager for city bus in Fort Worth.  He has been employed there for the past 16 years.  Based on the information provided by the Veteran and in the examination, the examiner opined the Veteran is able to secure and maintain gainful employment.  His PTSD does not render him unable to secure and maintain gainful employment.  

The Board acknowledges the Veteran's limitations as a result of PTSD, including irritability and lack of patience; however, there is limited evidence that the Veteran is unable to secure or follow a substantially gainful occupation as a result of the service-connected disabilities.  The contrary is shown.  The most recent evidence of record reports the Veteran is presently employed, and has been for working a manager for a bus company for 16 years.  While the Veteran's supervisor indicated he prefers the seclusion provided to him by the field supervisor position, there is no evidence to suggest that he has any difficulties performing this position.  He appears to have counseled once on his demeanor but has had positive results since.  The Veteran's supervisor reported his conduct had improved at work and the Veteran recently self-reported that he has no difficulties with his present employment.  

There is no additional evidence or contentions included in the record to indicate difficulty obtaining or maintaining employment due to any of his other service-connected disabilities.  Moreover, the Veteran does not contend that his present employment is marginal in nature.  The Veteran was provided the opportunity to address his employment situation in a VA Form 21-8940 sent in September 2013 but he failed to respond.  There is simply no basis for finding that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  Referral to the Director of Compensation Service is not warranted.

For the reasons stated above, the Board finds that the preponderance of the evidence is against entitlement to TDIU.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a total disability rating due to individual unemployability is denied.

____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


